Citation Nr: 0729289	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  06-11 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1318.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.  He died in December 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran died in December 2004 from anoxic 
encephalopathy, which was due to or a consequence of heart 
failure, which was due to or a consequence of cardiac arrest 
with ventricular fibrillation.  

2.  At the time of the veteran's death, service connection 
was in effect for bilateral trenchfoot and arthritis of both 
knees; a 30 percent rating was assigned for trenchfoot of 
each foot and a 10 percent rating was assigned for arthritis 
of each knee.  

3.  Heart disease, to include anoxic encephalopathy, heart 
failure, and cardiac arrest with ventricular fibrillation, 
was not present within one year of the veteran's discharge 
from service, and none of these disorders was etiologically 
related to service or service-connected disability.

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
immediately preceding his death, nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for DIC benefits under 38 U.S.C. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that she should submit any pertinent evidence in her 
possession, by a letter mailed in May 2005, prior to the 
initial adjudication of the claims.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the cause of the veteran's death or DIC benefits under 
38 U.S.C. § 1318, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
neither service connection for the cause of the veteran's 
death nor DIC under 38 U.S.C. § 1318 benefits is warranted.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claims was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, a VA medical opinion was obtained.  The appellant 
has not identified any outstanding evidence that could be 
obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  In this regard, 
the Board notes that following the September 2006 Travel 
Board hearing, the appellant was afforded a period of 60 days 
to submit medical evidence supportive of her claim that the 
veteran's service-connected trench feet played a material 
causal role in his death.  She was also informed that she 
would be afforded more than 60 days if required and requested 
by her or her representative.  Thereafter, neither a request 
for additional time nor additional evidence was submitted.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claims in 
February 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Analysis

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety days or more during a period of war 
and cardiovascular disease or hypertension becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

At the time of the veteran's death, service connection was in 
effect for bilateral trenchfoot and arthritis of both knees.  
A 30 percent rating was assigned for trenchfoot of each foot 
and a 10 percent rating was assigned for arthritis of each 
knee.  The combined schedular rating was 70 percent, and a 
total rating based on unemployability due to service-
connected disabilities was also in effect.

The medical evidence reflects that the veteran's death was 
due to anoxic encephalopathy, which was due to or a 
consequence of heart failure, which was due to or a 
consequence of cardiac arrest with ventricular fibrillation.  
There is no medical evidence suggesting the presence of any 
heart disorder in service or until many years thereafter.  
Moreover, there is no medical evidence suggesting that the 
veteran's fatal heart disease was etiologically related to 
service.  

With respect to the appellant's contention that the veteran's 
anoxic encephalopathy, heart failure, and cardiac arrest with 
ventricular fibrillation were related to the veteran's 
service-connected bilateral trench feet, there is no 
corroborating evidence of this alleged nexus.  The Board 
notes that there is no medical opinion in the record linking 
the two disabilities; however, there is a medical opinion, 
the January 2006 VA medical opinion, stating that there is no 
relationship between the veteran's bilateral trench feet and 
his fatal cardiac arrest.   

The evidence that the veteran's death was etiologically 
related to his bilateral trench feet, or to his service in 
any other respect, is limited to the appellant's own 
statements.  Although the Board recognizes that the appellant 
truly believes this medical theory, her lay opinion 
concerning this matter requiring medical expertise is of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Accordingly, service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  

II.  DIC Benefits under38 U.S.C. § 1318

DIC benefits are payable to a veteran's surviving spouse as 
if the veteran's death were service-connected if the 
veteran's death was not caused by his own willful misconduct 
and the veteran was in receipt of, or entitled to receive, 
disability compensation benefits at the time of death for a 
service-connected disability that was continuously rated 
totally disabling either for a period of 10 or more years 
immediately preceding death or since the date of discharge 
from military service and for at least five years immediately 
preceding death.  38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22.  

For the purposes of § 1318, "entitled to receive" means 
that, at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, with exceptions not 
pertinent to the present appeal.  38 C.F.R. § 3.22(b).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2006).

"Hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 was possible for claims filed prior to 
January 21, 2000, the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim 
was received by VA in February 2005, such consideration is 
not warranted.

At the time of the veteran's death in December 2004, and as 
noted above, service connection was in effect for bilateral 
trenchfoot and arthritis of both knees; a 30 percent rating 
was assigned for trenchfoot of each foot and a 10 percent 
rating was assigned for arthritis of each knee.  The veteran 
was also evaluated as totally disabled due to individual 
unemployability (TDIU) as a result of the above-mentioned 
service-connected disabilities.  TDIU was granted in an 
August 2004 rating decision and made effective September 1, 
2003.  The veteran did not disagree with the assigned 
effective date.  The veteran was rated as totally disabled 
from September 1, 2003, until the date of death in December 
2004, for a total of approximately 16 months.  Consequently, 
he was not rated as totally disabled for a period of ten or 
more years immediately preceding his death.  Additionally, 
because the record reflects that he was separated from active 
military service in 1946, he cannot be said to have been 
rated as totally disabled on account of service-connected 
disability continuously since the date of his release from 
active duty and for at least five years immediately preceding 
his death.  

In addition, the appellant has not contended that the 
existing rating determinations during the veteran's lifetime 
reflect clear and unmistakable error, nor has she alleged any 
facts that would entitle her to DIC benefits under § 1318.  

Accordingly, entitlement to DIC benefits under § 1318 is not 
warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is 
denied.





____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


